Order unanimously reversed on the law without costs, findings of fact vacated and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: In this juvenile delinquency proceeding under article 3 of the Family Court Act, respondent has been adjudicated a juvenile delinquent on the ground that he committed an act that, if committed by an adult, would constitute the crime of petit larceny. We conclude that Family Court, by denying respondent’s request for a brief adjournment so that subpoenaed alibi witnesses could be produced, violated the fundamental right of respondent to present witnesses in his own defense {see, People v Foy, 32 NY2d 473, 476-478). Although "[t]he granting of an adjournment for any purpose is a matter resting within the sound discretion of the trial court” {People v Patterson, 177 AD2d 1042, Iv denied 79 NY2d 1052; see also, Matter of Anthony M., 63 NY2d 270, 283-284), "[w]here the right of the [accused] to prepare his case is involved, however, that discretionary power is more narrowly construed” {People v Matthews, 148 AD2d 272, 276, Iv dismissed 74 NY2d 950; see, People v Jones, 227 AD2d 982 [decided herewith]). That is so because "[flew rights are more fundamental than that of an accused to present witnesses in his own defense” {Chambers v Mississippi, 410 US 284, 302). Therefore, the order of disposition must be reversed, the findings of fact vacated and the matter remitted to Erie County Family Court to conduct new fact-finding and dispositional hearings.
Lastly, there is no merit to the contention of respondent that the petition should be dismissed based upon petitioner’s failure to prove the allegations in the petition beyond a reasonable doubt. (Appeal from Order of Erie County Family Court, Mix, J. — Juvenile Delinquency.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.